 Case 1:18-cr-00588-RMB Document 62 Filed 01/25/21 Page 1 of 10 PageID: 561



                                                 [Dkt. Nos. 38 and 48]

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                              Camden Vicinage

______________________________
                              :
UNITED STATES OF AMERICA,     :
                              :
          v.                  : Crim. No. 18-588 (RMB)
                              :
JEREMY HARE                   : OPINION
______________________________:


        This matter comes before the Court upon Defendant Jeremy

Hare’s Motion to Reduce Sentence pursuant to the First Step Act,

18 U.S.C. § 3582(c)(1)(A)(i) (compassionate release).           [Dkt. No.

48].    The Court had previously denied the Defendant’s previous

application because he had not exhausted his administrative

remedies.    He has now done so.     Defendant Hare is currently

serving his sentence at the Bureau of Prisons facility in Fort

Dix, New Jersey, with a projected release date of February 1,

2022.    The Court having considered the parties’ submissions, and

for the reasons discussed below, denies the Motion.

        On September 28, 2016, Defendant pled guilty to a violation

of 18 U.S.C. § 1343(a) as result of his illegal conduct

involving a fraudulent invoicing scheme.         This Court sentenced

him on April 13, 2019, to three years’ imprisonment to be

followed by three years’ supervised release, as well as

restitution of more than $400,000.

                                     1
 Case 1:18-cr-00588-RMB Document 62 Filed 01/25/21 Page 2 of 10 PageID: 562



     On April 22, 2020, counsel for Defendant filed a motion for

a reduction of sentence pursuant to 18 U.S.C. §3582(c).           [Dkt.

No. 26].   This Court denied the motion without prejudice on May

22, 2020, because Defendant had failed to exhaust his

administrative remedies.      [Dkt. No. 32].

     On June 4, 2020, counsel for Defendant filed a second

motion for a reduction in sentence pursuant to 18 U.S.C.

§3582(c). [Dkt. No. 33].      As noted, this Court denied the motion

without prejudice on June 11, 2020, [Dkt. No. 37], because

Defendant had failed to exhaust his administrative remedies.            On

September 29, 2020, Defendant filed a pro se motion seeking

compassionate release pursuant to18 U.S.C. § 3582(c)(1)(A).

[Dkt. No. 38].    On October 14, 2020, this Court stayed

Defendant’s motion at the request of the Public Defender’s

Office in order to allow counsel to consider filing a motion on

Defendant’s behalf.     [Dkt. No. 41].     On November 23, 2020,

defense counsel submitted a motion on Defendant’s behalf seeking

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).

[Dkt. No. 48].    In the motion, Defendant argues: (1) that his

medical situation –specifically hypertension, high cholesterol,

and a body mass index of 26 – present extraordinary and

compelling circumstances warranting relief; (2) the BOP is ill-

equipped to address the COVID-19 pandemic; and (3) Defendant has

a viable release plan.

                                     2
 Case 1:18-cr-00588-RMB Document 62 Filed 01/25/21 Page 3 of 10 PageID: 563



     On December 21, 2020, the Defendant, through counsel, filed

a letter that set forth alarming statistics.         At the time of the

submission, Defendant advised that there were over 362 confirmed

cases of COVID-19 among inmates and staff.         Consequently, the

Court issued an Order to the Government directing it to address

“an apparent conflict with the Bureau OF Prisons website –

namely the Government’s contention that FCI Fort Dix has 183

COVID-19 positive inmates, compared to the BOP website which

reports 461 conformed active COVID-19 cases among the inmate

population.”    Dkt. No. 58].

     As to Defendant’s request for release, the Government

responds that Defendant does not satisfy the “extraordinary and

compelling” standard for release.        Although Defendant suffers

from hypertension and high cholesterol, these are conditions

that the CDC recognizes might be an increased risk, but the BOP

is well equipped to treat Defendant’s medical needs.           Moreover,

in response to the Court’s Orders as well as Defendant’s motion,

the Government also has introduced evidence of the measures that

the Bureau of Prisons has taken to prevent the spread of the

coronavirus.    And in response to two Orders of the Court, the

Government has addressed those measure in greater detail, as

well as explained the number of COVID-19 positive cases since

Defendant filed his motion.      Fortunately, as detailed below, the

number of positive cases have continued to drop considerably.
                                     3
 Case 1:18-cr-00588-RMB Document 62 Filed 01/25/21 Page 4 of 10 PageID: 564



It is set forth at length in the Government’s Response. See

Govt. Opp., Dkt. No. 49, at pgs. 5-9); Dkt. o. 57, Ex. B.

DISCUSSION
     Although a district court generally has limited authority

to modify a federally-imposed sentence once it commences, Dillon

v. United States, 560 U.S. 817, 825 (2010), the First Step Act

(“FSA”), 18 U.S.C. § 3582(c)(1)(A)(i), permits district courts

to grant compassionate release where there exists “extraordinary

and compelling reasons” to reduce a sentence.          The statute

provides, in relevant part, that:

     (A) the court, upon motion of the Director of the
     Bureau of Prisons, or upon motion of the defendant
     after the defendant has fully exhausted all
     administrative rights to appeal a failure of the
     Bureau of Prisons to bring a motion on the defendant’s
     behalf or the lapse of 30 days from the receipt of
     such a request by the warden of the defendant’s
     facility, whichever is earlier, may reduce the term of
     imprisonment (and may impose a term of probation or
     supervised release with or without conditions that
     does not exceed the unserved portion of the original
     term of imprisonment), after considering the factors
     set forth in section 3553(a) to the extent that they
     are applicable, if it finds that--
     (i) extraordinary and compelling reasons warrant such
     a reduction. . .
     18 U.S.C. § 3582(c) (emphasis added). As such, under
     the FSA, a defendant seeking a reduction in his term
     of imprisonment bears the burden of establishing both
     that he has satisfied (1) the procedural prerequisites
     for judicial review, and (2) that compelling and
     extraordinary reasons exist to justify compassionate
     release.



                                     4
 Case 1:18-cr-00588-RMB Document 62 Filed 01/25/21 Page 5 of 10 PageID: 565



     This Court may only grant a motion for reduction of

sentence under the FSA if it was filed “after the defendant has

fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s

behalf” or after 30 days have passed “from the receipt of such a

request by the warden of the defendant’s facility, whichever is

earlier.” 18 U.S.C. § 3582(c)(1)(A); see also United States v.

Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2,

2020), as revised (Apr. 8, 2020).        This is a statutory

requirement that this Court may not waive.         See, e.g., Raia,

2020 WL 1647922 at *2; Massieu v. Reno, 91 F.3d 416, 419 (3d

Cir. 1996); Ross v. Blake, 136 S. Ct. 1850 (2016).

     As noted, Defendant has exhausted his administrative

remedies.   United States v. Raia, Civ. No. 20-1033, 2020 WL

1647922, at *2 (3d Cir. Apr. 2, 2020).        The Court, thus, turns

to the merits.

     Under 18 U.S.C. § 3582(c)(1)(A), this Court may, in certain

circumstances, once the exhaustion requirement has been

satisfied as it has here, grant a defendant’s motion to reduce

his term of imprisonment “after considering the factors set

forth in [18 U.S.C. § 3553(a)],” if the Court finds that (i)

“extraordinary and compelling reasons warrant such a reduction,”

and (ii) “such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. §

                                     5
    Case 1:18-cr-00588-RMB Document 62 Filed 01/25/21 Page 6 of 10 PageID: 566



3582(c)(1)(A)(i).        The Defendant bears the burden to establish

that he is eligible for a sentence reduction.             United States v.

Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States v.

Green, 764 F.3d 1352, 1356 (11th Cir. 2014).

        The Sentencing Commission has issued a policy statement

addressing reduction of sentences under § 3582(c)(1)(A).               As

relevant here, the policy statement provides that a court may

reduce the term of imprisonment after considering the § 3553(a)

factors if the Court finds that (i) “extraordinary and

compelling reasons warrant the reduction;” (ii) “the defendant

is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g);” and (iii) “the

reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13.1

        The policy statement includes an application note that

specifies the types of medical conditions that qualify as


1 The policy statement refers only to motions filed by the BOP
Director. That is because the policy statement was last amended
on November 1, 2018, and until the enactment of the First Step
Act on December 21, 2018, defendants were not entitled to file
motions under § 3582(c). See First Step Act of 2018, Pub. L.
No. 115-391, § 603(b), 132 Stat. 5194, 5239; cf.18 U.S.C. §
3582(c) (2012). In light of the statutory command that any
sentence reduction be “consistent with applicable policy
statements issued by the Sentencing Commission,” 18 U.S.C. §
3582(c)(1)(A)(ii), and the lack of any plausible reason to treat
motions filed by defendants differently from motions filed by
BOP, the policy statement applies to motions filed by defendants
as well.
                                        6
 Case 1:18-cr-00588-RMB Document 62 Filed 01/25/21 Page 7 of 10 PageID: 567



“extraordinary and compelling reasons.” First, that standard is

met if the defendant is “suffering from a terminal illness,”

such as “metastatic solid-tumor cancer, amyotrophic lateral

sclerosis (ALS), end-stage organ disease, [or] advanced

dementia.” U.S.S.G. § 1B1.13, cmt. n.1(A)(i).          Second, the

standard is met if the defendant is:

     (I)   suffering from a serious physical or medical condition,

    (II) suffering from a serious functional or cognitive
         impairment, or

    (III) experiencing deteriorating physical or mental
          health because of the aging process,
          that substantially diminishes the ability of the
          defendant to provide self-care within the
          environment of a correctional facility and from
          which he or she is not expected to recover.

Id. § 1B1.13, cmt. n.1(A)(ii).           The application note also sets

out other conditions and characteristics that qualify as

“extraordinary and compelling reasons” related to the

defendant’s age and family circumstances. Id. § 1B1.13, cmt.

n.1(B)-(C).    The note recognizes the possibility that BOP could

identify other grounds that amount to “extraordinary and

compelling reasons.” Id. § 1B1.13, cmt. n.1(D).

     Defendant has introduced evidence that he suffers from

hypertension, high cholesterol and is overweight.          His other

medical issues include an elevated AIC and sleep apnea.           Thus,

he contends that because he suffers from multiple risk factors,

he is at a uniquely increased risk of having a severe outcome if

                                     7
    Case 1:18-cr-00588-RMB Document 62 Filed 01/25/21 Page 8 of 10 PageID: 568



he were to contract the virus.2          Defendant’s medical conditions,

however, are not among the categories of conditions recognized

by the CDC as entailing a greater risk of serious illness.

Although these conditions fall within the second set of

identified health conditions for which persons might be at an

increased risk, there is no evidence put before this Court to

demonstrate that his medical conditions are not being treated.3

Evidence further demonstrates that Defendant is being treated

for his hypertension and high cholesterol.

        Moreover, on January 19, 2021, the Government advised there

were 59 positive cases at Fort Dix.           See Dkt. No. 59, at ¶ 2.

The prison began administering the vaccine to staff on January

19, 2021.      Thus, the Government has sufficiently explained to

the Court in its submission, first, the discrepancy in the

numbers of positive cases, and second, why there is a lag in

reporting the numbers on the BOP.gov website.             The significant

reduction in positive cases, although not 0, is an encouraging

sign that the BOP’s measures are working.            Thus, the record

before this Court does demonstrate that the BOP is undertaking

efforts to contain the COVID-19 outbreak and that those efforts


2 Defendant points to some inconsistencies in his medical
records. For purposes of this motion, the Court accepts as true
that Defendant suffers from the medical conditions he describes.

3 The Defendant disputes that he ever denied a sleep study.               The
Court would encourage Defendant to have such study done.
                                        8
 Case 1:18-cr-00588-RMB Document 62 Filed 01/25/21 Page 9 of 10 PageID: 569



have been helpful to contain and control the spread of the

virus.

     The Court also finds that Defendant has failed to

demonstrate that he merits release under the § 3553(a) factors.

Under the applicable policy statement, this Court must consider

the § 3553(a) factors, as “applicable,” as part of its analysis.

See § 3582(c)(1)(A); United States v. Chambliss, 948 F.3d 691,

694 (5th Cir. 2020).

     A sentence reduction here would be inconsistent with the §

3553(a) factors.    First, a reduction would fail to “reflect the

seriousness of the offense,” “promote respect for the law,” and

“provide just punishment for the offense.” 18 U.S.C. § 3553(a).

Defendant’s crime was a serious one, involving fraudulent act

after fraudulent act that resulted in substantial harm to the

victim company and the personnel his greed impacted.           Add to

this the fact that Defendant committed his crime while on

probation, which clearly shows his lack of respect for the law.

     The “history and characteristics of the defendant” and the

need to protect the public also counsel against any sentencing

reduction.   As set forth above, the Defendant has little regard

for the rule of law.     The facts surrounding his criminal conduct

are troubling, as they show a picture of someone who enjoyed a

grandiose lifestyle as the expense of others’ hard-earned


                                     9
Case 1:18-cr-00588-RMB Document 62 Filed 01/25/21 Page 10 of 10 PageID: 570



rewards.   For similar reasons, the need for deterrence and the

need to punish the Defendant also weigh against reducing

Defendant’s sentence.

     The Court cannot find that the §3553(a) factors warrant his

release.   Rather, they counsel in favor of continued

incarceration.

     The Motion is therefore DENIED.

                                  s/Renée Marie Bumb_________
                                  RENÉE MARIE BUMB
                                  United States District Judge

Dated: January 25, 2021




                                    10
